Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 1 of 40 Page ID
                                  #:7085




                           EXHIBIT 15
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 2 of 40 Page ID
                                              #:7086


           1       COOLEY LLP
                   HEIDI L. KEEFE (178960)
           2       (hkeefe@cooley.com)
                   MARK R. WEINSTEIN (193043)
           3       (mweinstein@cooley.com)
                   REUBEN H. CHEN (228725)
           4       (rchen@cooley.com)
                   LAM K. NGUYEN (265285)
           5       (lnguyen@cooley.com)
                   LAUREN J. KRICKL (305379)
           6       (lkrickl@cooley.com)
                   3175 Hanover Street
           7       Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
           8       Facsimile: (650) 849-7400
           9       Attorneys for Defendant
                   SNAP INC.
         10
         11                                UNITED STATES DISTRICT COURT
         12                              CENTRAL DISTRICT OF CALIFORNIA
         13
         14        VAPORSTREAM, INC.,                             Case No. 2:17-CV-220-MLH-KS
         15                         Plaintiff,                    SNAP INC.’S THIRD AMENDED
                                                                  INVALIDITY CONTENTIONS
         16               v.
         17        SNAP INC. d/b/a SNAPCHAT, INC.,
         18                         Defendant.
         19
         20              Pursuant to the Court’s October 30, 2017 Order (ECF No. 89) and subsequent
         21        Amended Scheduling Order (ECF No. 96), Defendant Snap Inc. (“Snap”) hereby
         22        discloses its Third Amended Invalidity Contentions (“Invalidity Contentions”) and
         23        associated document production. Snap’s Invalidity Contentions are done pursuant to
         24        Section 7 of the Court’s October 30, 2017 Order (ECF No. 89 at 10) and Section 8 of
         25        the Court’s Amended Scheduling Order ECF No. 96 at 10-11) providing that “absent
         26        undue prejudice to the opposing party, a party opposing infringement may only amend
         27        its invalidity contentions: . . . if, not later than fifty (50) days after service of the
         28        Court’s Claim Construction Ruling, the party opposing infringement believes in good
  COOLEY LLP                                                                SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             1.                                      CONTENTIONS
                                                                                             2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 3 of 40 Page ID
                                              #:7087


           1       faith that amendment is necessitated by a claim construction that differs from that
           2       proposed by such party.” (Id. (underlining added).) The Court’s Claim Construction
           3       Order (ECF No. 118) issued on February 27, 2018, thus giving Snap until April 18,
           4       2018 to amend its invalidity contentions based on a good faith belief that amendment is
           5       necessitated by claim constructions that differ from those proposed by Snap.
           6
                         Snap had previously served Plaintiff Vaporstream, Inc. (“Vaporstream”) Snap’s
           7
                   Second Amended Invalidity Contentions dated January 12, 2018. Snap hereby amends
           8
                   its Second Amended Invalidity Contentions only to supplement its contention that
           9
                   each of the claims asserted Vaporstream is invalid under 35 U.S.C. § 112 for lack
         10
                   of written description. Snap believes in good faith that amendment to its contentions
         11
                   under 35 U.S.C. § 112 (written description) set forth in the Second Amended Invalidity
         12
                   Contentions are necessitated by the Court’s Claim Construction Rulings regarding
         13
                   claim terms “correlation” and “reduced traceability displays.”1
         14
         15              For the claim term “reduced traceability displays,” the Court rejected Snap’s
         16        proposed construction and adopted the construction proposed by Vaporstream, which
         17
                   1
         18          Snap also corrects certain typographical errors that appeared in the listing of prior art
                   references and listing of obviousness combinations in its Second Amended Invalidity
         19
                   Contentions. The listing of prior art references in the Second Amended Invalidity
         20        Contentions listed certain references more than once. The corrections made in the
                   instant Invalidity Contentions to the listing of prior art references are thus limited to
         21
                   removing these duplicative listings.
         22
                          Some obviousness combinations for asserted dependent claims in the Second
         23
                   Amended Invalidity Contentions omitted one or more prior art references that were
         24        included in the corresponding obviousness combinations for the independent claims
         25        (from which the dependent claims depend). The corrections made in the instant
                   Invalidity Contentions to the listing of obviousness combinations are thus limited to
         26        incorporating into those dependent claims prior art references that were included in the
         27        obviousness combinations for corresponding independent claims. See 35 U.S. Code §
                   112(d) (“A claim in dependent form shall be construed to incorporate by reference all
         28        the limitations of the claim to which it refers.”).
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                              2.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 4 of 40 Page ID
                                              #:7088


           1       is “an arrangement of displays that enables reduced traceability of electronic messages
           2       (e.g., by separately displaying identifying information and message content).” (ECF
           3       No. 118 at 17.) For the claim term “correlation,” the Court’s Claim Construction Order
           4       notes that the parties agree that it should be construed as “data corresponding to a
           5       message used to associate two components of a message.” (Id. at 9.) But this
           6       construction was originally proposed by Vaporstream (ECF No. 97-1 at 5-11; ECF 97-
           7       2 at 9-17), and the parties did not reach an agreement to adopt Vaporstream’s proposed
           8       construction on January 19, 2018 (Exhibit Z, attached hereto), a week after service of
           9       Snap’s Second Amended Invalidity Contentions.2
         10
                         Because the constructions adopted by the Court for both claim terms differed
         11
                   from those originally proposed by Snap, and Snap believes in good faith that
         12
                   amendment to its Second Amended Invalidity Contentions is necessitated by the
         13
                   constructions adopted by the Court, Snap’s instant Invalidity Contentions are proper
         14
                   under Section 7 of the Court’s October 30, 2017 Order (ECF No. 89 at 10) and Section
         15
                   8 of the Court’s Amended Scheduling Order ECF No. 96 at 10-11).
         16
         17              Snap reserves its right to supplement these disclosures in light of fact discovery
         18        and any other additional information that may come to light in the course of this case.
         19              I.     GENERAL STATEMENTS AND OBJECTIONS
         20              A.     Asserted Claims
         21              Pursuant to the Court’s Amended Scheduling Order (ECF No. 96), on December
         22        8, 2017, Vaporstream served Snap with “Plaintiff’s Amended Disclosure of Asserted
         23        Claims and Infringement Contentions” (“Infringement Contentions”) alleging
         24        infringement of U.S. Patent Nos. 8,886,739 (“the ’739 patent”), 8,935,351 (“the ’351
         25        patent”), 9,306,885 (“the ’885 patent”), 9,306,886 (“the ’886 patent”), 9,313,155 (“the
         26
                   2
         27         Exhibit Z is the only new exhibit served with the instant Invalidity Contentions. All
                   other exhibits referred to herein have been previously served with previous invalidity
         28        contentions.
  COOLEY LLP                                                            SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             3.                                  CONTENTIONS
                                                                                         2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 5 of 40 Page ID
                                              #:7089


           1       ’155 patent”), 9,338,111 (“the ’111 patent”), and 9,413,711 (“the ’711 patent”)
           2       (together “the Asserted Patents”).3 Specifically, Vaporstream has alleged that Snap
           3       infringes the following claims:
           4                   Claims 1 and 5 of the ’739 patent;
           5                   Claims 1, 6, 9, 11, and 12 of the ’351 patent;
           6                   Claims 1 and 6 of the ’885 patent;
           7                   Claims 1, 5, 9-11, 13 of the ’886 patent;
           8                   Claims 1-6, and 9 of the ’155 patent;
           9                   Claims 1, 4, 5, 9, 10 and 11 of the ’111 patent; and
         10                    Claims 1, 4-6, 11, 13, 15, and 16 of the ’711 patent (together “the
         11                     Asserted Claims”).
         12              To the extent that the Court permits Vaporstream to assert additional claims
         13        against Snap beyond those listed above, Snap reserves all rights to disclose new or
         14        supplemental invalidity contentions regarding such claims.          Furthermore, because
         15        discovery is still ongoing, Snap reserves the right to revise, amend and/or supplement
         16        the information provided herein, including identifying, charting, and relying on
         17        additional references, including removal and/or replacement of one or more of the
         18        references cited herein, should further investigation and discovery yield additional
         19        information or references.
         20              Vaporstream’s Infringement Contentions are deficient in multiple respects and
         21        do not provide Snap with sufficient information to understand the specific accused
         22        features and components and the alleged factual and evidentiary bases for
         23
         24        3
                     Vaporstream is no longer asserting claims from U.S. Patent Nos. 9,313,156 (“the ’156
         25        patent”) or 9,313,157 (“the ’157 patent”) in this action, and accordingly, Snap does not
                   herein provide invalidity disclosures with respect to those claims. Vaporstream has
         26        identified no theory of infringement or evidence for the ’156 and ’157 patents. To the
         27        extent Vaporstream attempts and is permitted to again assert claims from the ’156 and
                   ’157 patents, Snap reserves its right to provide invalidity disclosures with respect to
         28        those claims.
  COOLEY LLP                                                            SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             4.                                  CONTENTIONS
                                                                                         2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 6 of 40 Page ID
                                              #:7090


           1       Vaporstream’s allegations, and fail to put Snap on adequate notice as to Vaporstream’s
           2       infringement theories. Vaporstream fails to properly identify accused instrumentalities,
           3       and does not adequately explain Vaporstream’s infringement theory for numerous claim
           4       elements. Vaporstream has thus prejudiced Snap’s ability to understand, for purposes
           5       of preparing these Invalidity Contentions, what Vaporstream alleges to be the scope of
           6       the Asserted Claims. If Vaporstream further amends its Infringement Contentions, and
           7       is permitted to do so by the Court upon a showing of good cause, or otherwise attempts
           8       to modify or clarify any of its infringement theories, Snap reserves the right to
           9       supplement or otherwise amend these Invalidity Contentions to the extent permitted by
         10        the Federal Rules and the Court.
         11              B.     Claim Construction
         12              Snap reserves the right to supplement or otherwise amend these Invalidity
         13        Contentions in response to any position taken by Vaporstream concerning claim
         14        construction, infringement, or validity issues.
         15              To the extent that these Invalidity Contentions reflect constructions of claim
         16        terms that may be consistent with or implicit in Vaporstream’s Infringement
         17        Contentions, no inference is intended or should be drawn that Snap agrees with such
         18        claim constructions. Snap takes no position on any matter of claim construction in these
         19        invalidity contentions. Any statement herein describing or tending to describe any
         20        claim element is provided solely for the purpose of understanding the relevant prior art.
         21        Snap expressly reserves the right to propose any claim construction it considers
         22        appropriate and/or to contest any claim construction it considers inappropriate. Nothing
         23        contained in these Invalidity Contentions or any accompanying appendices or claim
         24        charts should be understood or deemed to be an express or implied admission or
         25        contention with respect to the proper constructions of any terms in the Asserted Claims.
         26        The information provided shall not be deemed an admission regarding the scope of any
         27        claims or the proper construction of those claims or any terms contained therein. Snap
         28        expressly reserves the right to take positions with respect to claim construction issues
  COOLEY LLP                                                            SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             5.                                  CONTENTIONS
                                                                                         2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 7 of 40 Page ID
                                              #:7091


           1       that are inconsistent with, or even contradictory to, claim construction positions
           2       expressed or implied in these Invalidity Contentions. Moreover, nothing herein admits
           3       in any way that any of Snap’s accused products or services, or any of Snap’s other
           4       products or services, infringes any of the Asserted Claims.
           5             C.     Ongoing Discovery and Disclosures
           6             Discovery in this case is ongoing and Snap’s investigation is ongoing. Snap bases
           7       these Invalidity Contentions on its current knowledge and understanding of the Asserted
           8       Patents, Vaporstream’s Infringement Contentions, the prior art, and other facts and
           9       information available as of the date of these contentions. Snap has not yet completed
         10        its investigation, collection of information, discovery, or analysis relating to this action,
         11        and additional discovery may require Snap to supplement or modify these contentions.
         12        For example:
         13                    Vaporstream has not produced all of the information relevant to Snap’s
         14                     claims and defenses.
         15                    Snap also has not yet deposed the named inventors of the Asserted Patents
         16                     and/or other persons having potentially relevant information, but will
         17                     engage in this and other such discovery consistent with this Court’s orders.
         18                    Third-parties have not fully responded to Snap’s outstanding subpoenas
         19                     seeking additional discovery of prior art references in spite of Snap’s
         20                     continued diligence.
         21              Snap therefore reserves the right to further supplement or alter the positions taken
         22        and information disclosed in these Invalidity Contentions including, without limitation,
         23        the prior art and grounds of invalidity set forth herein, to take into account information
         24        or defenses that may come to light as a result of these continuing efforts pursuant to the
         25        Court’s Amended Scheduling Order.
         26              Further, as described above, Snap intends to diligently seek discovery from third
         27        parties to demonstrate earlier invention by other parties under at least 35 U.S.C. §
         28        102(g). Snap further intends to take discovery on the issues of improper inventorship
  COOLEY LLP                                                              SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                               6.                                  CONTENTIONS
                                                                                           2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 8 of 40 Page ID
                                              #:7092


           1       and/or derivation under 35 U.S.C. § 102(f), public use and/or the on-sale bar under 35
           2       U.S.C. § 102(b), and/or applicants’ failure to comply with 35 U.S.C. § 112. Snap
           3       therefore reserves all rights to further supplement or amend these invalidity contentions
           4       if and when further information becomes available.
           5             D.     Incorporation by Reference
           6             Snap incorporates by reference its pending Motion for Summary Judgment on
           7       the basis that the Asserted Patents are invalid for failure to claim patentable subject
           8       matter under 35 U.S.C. § 101 and related papers. Snap further incorporates by reference
           9       the Inter Partes Review petitions it filed regarding the Asserted Patents, the ’156 patent,
         10        and the ’157 patent.4
         11              E.     Prior Art Identification and Citation
         12              In the accompanying charts, Snap identifies specific portions of prior art
         13        references that disclose the elements of the Asserted Claims. Although Snap has
         14        identified at least one citation per element for each reference, each and every disclosure
         15        of the same element in said reference is not necessarily identified. In an effort to focus
         16        the issues, Snap identifies only limited portions of the cited references. It should be
         17        recognized that a person of ordinary skill in the art would generally read a prior art
         18        reference as a whole and in the context of other publications, literature, and general
         19        knowledge in the field. To understand and interpret any specific statement or disclosure
         20        in a prior art reference, a person of ordinary skill in the art would rely upon other
         21        information including other publications and general scientific or engineering
         22        knowledge. Snap therefore reserves the right to rely upon other unidentified portions
         23        of the prior art references and on other publications and expert testimony to provide
         24        context and to aid understanding and interpretation of the identified portions. Snap also
         25        reserves the right to rely upon other portions of the prior art references, other
         26
                   4
         27         The AIA Review Numbers for these petitions are IPR2018-00200, IPR2018-00312,
                   IPR2018-00369, IPR2018-00397, IPR2018-00404, IPR2018-00408, IPR2018-00416,
         28        IPR2018-00439, IPR2018-00455, IPR2018-00458.
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                              7.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
            Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 9 of 40 Page ID
                                              #:7093


           1       publications, and the testimony of experts to establish that the alleged inventions would
           2       have been obvious to a person of ordinary skill in the art, including on the basis of
           3       modifying or combining certain cited references. Snap also reserves the right to rely
           4       upon any admissions relating to prior art in the Asserted Patents or their prosecution
           5       history.
           6               Where Snap identifies a particular figure in a prior art reference, the identification
           7       should be understood to encompass the caption and description of the figure as well as
           8       any text relating to the figure in addition to the figure itself. Similarly, where an
           9       identified portion of text refers to a figure or other material, the identification should be
         10        understood to include the referenced figure or other material as well.
         11                II.    INVALIDITY CONTENTIONS
         12                A.     Identification of Prior Art and Prior Art Combinations
         13                Pursuant to the agreement of the parties, Snap identifies the following prior art
         14        for each of the Asserted Claims. The following patents and publications are prior art
         15        under at least 35 U.S.C. §§ 102(a), (b), (e) and/or (g) and 103 over the Asserted Patents.
         16
                                 Reference Short                       Documentation
         17                           Name
         18            1             Berger           U.S. Patent Pub. No. 2003/0152203A1
                       2            Bienstock         U.S. Patent Pub. No.: US 2006/0075033 A1
         19
                       3              Blum            Richard Blum, Postfix (2001)
         20            4              Boyce           Jim Boyce, Microsoft Outlook Version 2002
         21
         22            5            Calloway          U.S. Patent No. 7,865,394
         23
                                                      Leigh Edwards, Developing Series 60
         24            6            Edwards           Applications: A Guide for Symbian OS C++
                                                      Developers: A Guide for Symbian OS C++
         25                                           Developers (2004)
                       7            Fardella          U.S. Patent Pub. No. 2001/0032246 A1
         26                                           U.S. Patent Application Publication No.
                       8             Ford             2005/0014493 A1
         27
         28
  COOLEY LLP                                                               SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                                8.                                  CONTENTIONS
                                                                                            2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 10 of 40 Page ID
                                              #:7094


           1
           2
                   9          Hanna         U.S. Patent No. 7,054,905
           3
           4       10        Hartselle      U.S. Patent No. 7,356,564
           5       11         Hazel         Philip Hazel, Exim: The Mail Transfer Agent
                                            (2001)
           6       12          Jain         U.S. Patent No. 6,332,164
           7
           8       13           Jo          U.S. Patent No. 8,504,080
           9
         10             Microsoft Outlook
                   14   Software System     Jim Boyce, Microsoft Outlook Version 2002
         11             Microsoft Server    Lenoid Braginski, Running Microsoft Internet
                   15        system         Information Server (1998)
         12             Motorola MPx200
         13        16    Mobile Phone       Motorola MPx200 User’s Manual (2003)
                             system
         14        17        Namias         U.S. Patent Pub. No. 2002/0112005 A1
         15        18     Nextel i100plus   Nextel i1000plus User’s Guide
         16                                 “One-Handed Use as a Design Driver: Enabling
                   19       Nikkanen        Efficient Multi-channel Delivery of Mobile
         17                                 Applications,” Mobile and Ubiquitous Information
                                            Access, Sep. 8, 2003
         18             Nokia 7xxx Series   (1) User’s Guide for Nokia 7610 (2004)
                   20    Mobile Phone       (2) Nokia 7610 User Guide
         19                  system
                        Nokia 68xx Series   Nokia User’s Guide for Nokia 6800, Issue 1
         20        21    Mobile Phone       (2003)
                            (system)
         21
         22        22        Ogilvie        U.S. Patent No. 6,324,569
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    9.                                 CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 11 of 40 Page ID
                                              #:7095


           1
           2
           3           23          Parikh         U.S. Patent No. 5,801,697
           4
           5
           6                                      (1) User Manual: Pocket PC Phone (2003)
                                                  (2) HP iPAQ h6315 Guide (2003)
           7                                      (3) Segan, “HP iPAQ h6315,” PC Magazine (Sept.
                                                  23, 2004)
           8                 Pocket PC Phone      (4) Brown, “Pocket PC Joins the PDA/Phone
                       24        system           Parade,” PC Magazine (Aug. 1, 2002)
           9                                      (5) Miller, “Forward Thinking: Gadgets of the
                                                  Month,”
         10                                       (6) PC Magazine at p. 43 (Oct. 1, 2002)
                                                  “Pocket Multimedia,” PC Magazine at p. 112
         11                                       (May 6, 2003).
                       25         Ogilvie         U.S. Patent No. 6,324,569
         12            26          Parikh         U.S. Patent No. 5,801,697
         13            27      Postfix server     SMTPD(8) POSTFIX MANUAL
                              software system
         14            28         Redlich         U.S. Patent No. 7,669,051
         15            29        RFC 2821         RFC 2821
                       30          Saffer         U.S. Patent Pub. No. 2003/0122922
         16            31          Smith          U.S. Patent No. 6,192,407
                                                  Nancy Stevenson, Tablet PCs for Dummies (1st
         17            32        Stevenson        ed.
                                                  2003)
         18
         19            33         Thorne          U.S. Patent No. 5,958,005
         20            34          Wren           U.S. Patent Pub. No.: US 2005/0021803 A1
         21                                       Michael Juntao Yuan, Enterprise J2ME:
                       35          Yuan           Developing
         22                                       Mobile Java Applications (2004)5

         23
         24
         25        5
                     In the Second Amended Invalidity Contentions, this chart further listed prior art
         26        references Redlich, RFC 2821, Saffer, Smith, and Stevenson as numbers 36-40. Since
         27        these prior art references are already listed in this chart (as numbers 28-32), their
                   duplicative listing as numbers 36-40 have been removed to correct this typographical
         28        error.
  COOLEY LLP                                                          SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                           10.                                 CONTENTIONS
                                                                                       2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 12 of 40 Page ID
                                              #:7096


           1             With respect to these references, Snap identifies the following prior art invalidity
           2       grounds (with a maximum of four per Asserted Claim):
           3
           4         Patent  Asserted Combination Combination Combination Combination
                      No.     Claim References 1 References 2 References 3 References 4
           5
                                                                 Pocket PC
           6                                                        Phone
           7                                                      (System),
                                                                  Motorola
           8
                                                                   MPx200
           9                                                        Phone
                                                                              Nokia 7xxx
         10                                                       (System),
                                                                             Series Mobile
         11                                                      Nokia 68xx
                                                                                 Phone
                                        Namias,     Bienstock, Series Mobile
         12                                                                    (System),
                                      Wren, Yuan,     Saffer,       Phone
                                                                                 Yuan,
         13                             Fardella,     Parikh,     (system),
                   9,413,711    1                                              Edwards,
         14                            Stevenson,   Calloway,       Nextel
                                                                             Wren, Parikh,
                                       Parikh, and Fardella, and  i100plus,
         15                                                                     Berger,
                                        Hartselle    Hartselle     Parikh,
         16                                                                    Hartselle,
                                                                  Microsoft
                                                                             Redlich, and
         17                                                         Server
                                                                                Fardella
                                                                  (system),
         18
                                                                  CopySafe
         19                                                       Software
         20                                                       (system),
         21                                                      Wren, and
                                                                   Fardella
         22
                                                                 Pocket PC    Nokia 7xxx
         23                             Namias,     Bienstock,      Phone    Series Mobile
         24                           Wren, Yuan,     Saffer,     (System),      Phone
                                        Fardella,     Parikh,     Motorola     (System),
         25                     4
                                       Stevenson,   Calloway,      MPx200        Yuan,
         26                            Parikh, and Fardella, and    Phone      Edwards,
         27                             Hartselle    Hartselle    (System),  Wren, Parikh,
         28                                                      Nokia 68xx     Berger,
  COOLEY LLP                                                            SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             11.                                 CONTENTIONS
                                                                                         2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 13 of 40 Page ID
                                              #:7097


           1                                                     Series Mobile   Hartselle,
           2                                                         Phone     Redlich, and
                                                                   (system),      Fardella
           3
                                                                     Nextel
           4                                                       i100plus,
           5                                                         Parikh,
           6                                                       Microsoft
                                                                     Server
           7
                                                                   (system),
           8                                                       CopySafe
           9                                                        Software
                                                                   (system),
         10
                                                                   Wren, and
         11                                                         Fardella
         12                                                        Pocket PC
         13                                                          Phone
                                                                   (System),
         14
                                                                   Motorola
         15                                                         MPx200
         16                                                          Phone      Nokia 7xxx
                                                                 (System), and Series Mobile
         17
                                                                  Nokia 68xx       Phone
         18                           Namias,       Bienstock,
                                                                 Series Mobile   (System),
                                     Wren, Yuan,      Saffer,
         19                                                          Phone         Yuan,
                                      Fardella,       Parikh,
                              5                                    (system),     Edwards,
         20                          Stevenson ,    Calloway,
                                                                     Nextel    Wren, Parikh,
         21                          Parikh, and   Fardella, and
                                                                   i100plus,      Berger,
                                      Hartselle      Hartselle
         22                                                          Parikh,     Hartselle,
         23                                                        Microsoft   Redlich, and
                                                                     Server       Fardella
         24
                                                                   (system),
         25                                                        CopySafe
         26                                                         Software
                                                                   (system),
         27
                                                                   Wren, and
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    12.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 14 of 40 Page ID
                                              #:7098


           1                                                         Fardella
           2
                                                                  Pocket PC
           3                                                         Phone
           4                                                       (System),
           5                                                       Motorola
                                                                    MPx200
           6
                                                                     Phone
                                                                                      Nokia 7xxx
           7                                                       (System),
                                                                                     Series Mobile
           8                                                      Nokia 68xx
                                                                                         Phone
                                      Namias,       Bienstock, Series Mobile
           9                                                                           (System),
                                     Wren, Yuan,      Saffer,        Phone
         10                                                                              Yuan,
                                      Fardella,       Parikh,      (system),
                              6                                                        Edwards,
         11                          Stevenson,     Calloway,        Nextel
                                                                                     Wren, Parikh,
                                     Parikh, and   Fardella, and   i100plus,
         12                                                                             Berger,
                                      Hartselle      Hartselle      Parikh,
         13                                                                            Hartselle,
                                                                   Microsoft
                                                                                     Redlich, and
         14                                                          Server
                                                                                        Fardella
         15                                                        (system),
                                                                   CopySafe
         16
                                                                   Software
         17                                                        (system),
         18                                                       Wren, and
                                                                    Fardella
         19
                                                                  Pocket PC
         20                                                                           Nokia 7xxx
                                                                     Phone
                                                                                     Series Mobile
         21                                                        (System),
                                                                                         Phone
         22                           Namias,       Bienstock,     Motorola
                                                                                       (System),
                                     Wren, Yuan,      Saffer,       MPx200
         23                                                                              Yuan,
                                      Fardella,       Parikh,        Phone
                              11                                                       Edwards,
         24                          Stevenson,     Calloway,      (System),
                                                                                     Wren, Parikh,
         25                          Parikh, and   Fardella, and Nokia 68xx
                                                                                        Berger,
                                      Hartselle      Hartselle   Series Mobile
         26                                                                            Hartselle,
                                                                     Phone
         27                                                                          Redlich, and
                                                                   (system),
                                                                                        Fardella
         28                                                          Nextel
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    13.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 15 of 40 Page ID
                                              #:7099


           1                                                      i100plus,
           2                                                       Parikh,
                                                                  Microsoft
           3
                                                                    Server
           4                                                      (system),
           5                                                      CopySafe
           6                                                      Software
                                                                  (system),
           7
                                                                 Wren, and
           8                                                       Fardella
           9                                                     Pocket PC
                                                                    Phone
         10
                                                                  (System),
         11                                                       Motorola
         12                                                        MPx200
         13                                                         Phone
                                                                              Nokia 7xxx
                                                                  (System),
         14                                                                  Series Mobile
                                       Namias,                   Nokia 68xx
                                                                                 Phone
         15                          Wren, Yuan,    Bienstock, Series Mobile
                                                                               (System),
         16                            Fardella,      Saffer,       Phone
                                                                                 Yuan,
                                     Stevenson,       Parikh,     (system),
         17                   13                                               Edwards,
                                        Parikh,     Calloway,       Nextel
         18                                                                  Wren, Parikh,
                                      Hartselle,   Fardella, and  i100plus,
                                                                                Berger,
         19                          RFC 2821,       Hartselle     Parikh,
                                                                               Hartselle,
                                      and Hazel                   Microsoft
         20                                                                  Redlich, and
                                                                    Server
         21                                                                     Fardella
                                                                  (system),
         22                                                       CopySafe
         23                                                       Software
                                                                  (system),
         24
                                                                 Wren, and
         25                                                        Fardella
         26                           Namias,       Bienstock,   Pocket PC    Nokia 7xxx
                              15     Wren, Yuan,      Saffer,       Phone    Series Mobile
         27
                                      Fardella,       Parikh,     (System),      Phone
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    14.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 16 of 40 Page ID
                                              #:7100


           1                          Stevenson,     Calloway,      Motorola      (System),
           2                            Parikh,     Fardella, and    MPx200         Yuan,
                                     Hartselle, and   Hartselle       Phone       Edwards,
           3
                                        Thorne                      (System),   Wren, Parikh,
           4                                                       Nokia 68xx      Berger,
           5                                                      Series Mobile   Hartselle,
           6                                                          Phone        Redlich,
                                                                    (system),   Fardella, and
           7
                                                                      Nextel         Jain
           8                                                        i100plus,
           9                                                         Parikh,
                                                                    Microsoft
         10
                                                                      Server
         11                                                         (system),
         12                                                         CopySafe
         13                                                         Software
                                                                    (system),
         14                                                        Wren, and
         15                                                          Fardella
         16                                                        Pocket PC
                                                                      Phone
         17
                                                                    (System),
         18                                                                      Nokia 7xxx
                                                                    Motorola
                                                                                Series Mobile
         19                                                          MPx200
                                       Namias,                                      Phone
                                                     Bienstock,       Phone
         20                          Wren, Yuan,                                  (System),
                                                       Saffer,      (System),
         21                            Fardella,                                    Yuan,
                                                       Parikh,     Nokia 68xx
                              16      Stevenson,                                  Edwards,
         22                                          Calloway,    Series Mobile
                                        Parikh,                                 Wren, Parikh,
         23                                         Fardella, and     Phone
                                     Hartselle, and                                Berger,
                                                      Hartselle     (system),
         24                             Thorne                                    Hartselle,
                                                                      Nextel
         25                                                                     Redlich, and
                                                                    i100plus,
                                                                                   Fardella
         26                                                          Parikh,
                                                                    Microsoft
         27
                                                                      Server
         28
  COOLEY LLP                                                   SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    15.                                 CONTENTIONS
                                                                                2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 17 of 40 Page ID
                                              #:7101


           1                                                         (system),
           2                                                         CopySafe
                                                                     Software
           3
                                                                     (system),
           4                                                         Wren, and
           5                                                          Fardella
           6
           7                                                        Nokia 68xx
                                                                                       Nokia 7xxx
           8                                                       Series Mobile
                                                     Bienstock,                       Series Mobile
                                                                       Phone
           9                                           Saffer,                            Phone
                                                                     (system),
         10                                          Calloway,                          (system),
                                                                      Nextel
                                                      Fardella,                           Yuan,
         11        8,935,351   1         Wren,                      i1000plus,
                                                    Hartselle, and                      Edwards,
         12                           Berger, and                   Saffer, and
                                                      Ogilvie                         Nikkanen, Jo,
                                        Thorne                       Microsoft
         13                                                                            and Ogilvie
                                                                      Outlook
         14                                                          software
         15                                                           system
                                         Wren,       Bienstock,     Nokia 68xx         Nokia 7xxx
         16
                                      Berger, and      Saffer,     Series Mobile      Series Mobile
         17                             Thorne       Calloway,         Phone              Phone
         18                                           Fardella,      (system),          (system),
                                                    Hartselle, and    Nextel              Yuan,
         19
                               6                      Ogilvie       i1000plus,          Edwards,
         20                                                         Saffer, and       Nikkanen, Jo,
         21                                                          Microsoft         and Ogilvie
         22                                                           Outlook
                                                                     software
         23
                                                                     (system)
         24                              Wren,       Bienstock,     Nokia 68xx         Nokia 7xxx
         25                             Berger,        Saffer,     Series Mobile      Series Mobile
                               9        Thorne,      Calloway,         Phone              Phone
         26
                                     Hartselle, and   Fardella,      (system),          (system),
         27                            CopySafe     Hartselle, and    Nextel              Yuan,
         28
  COOLEY LLP                                                   SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    16.                                 CONTENTIONS
                                                                                2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 18 of 40 Page ID
                                              #:7102


           1                           software       Ogilvie         i1000plus,         Edwards,
           2                           (system)                         Saffer,        Nikkanen, Jo,
                                                                      Microsoft        Ogilvie, and
           3
                                                                       Outlook            Thorne
           4                                                           software
           5                                                          (system) ,
           6                                                              and
                                                                      CopySafe
           7
                                                                       software
           8                                                           (system)
           9                                                                      Nokia 7xxx
                                                                    Nokia 68xx Series Mobile
         10
                                                                   Series Mobile     Phone
         11                                          Bienstock,
                                                                       Phone       (system),
                                                       Saffer,
         12                             Wren,                        (system),       Yuan,
                                                     Calloway,
         13                           Berger, and                     Nextel       Edwards,
                                                      Fardella,
                              11        Thorne                      i1000plus,   Nikkanen, Jo,
         14                                         Hartselle, and
                                                                      Saffer,       Ogilvie,
                                                      Ogilvie
         15                                                          Microsoft   Symbian OS,
         16                                                           Outlook    and Microsoft
                                                                     software       Outlook
         17
                                                                      system       software
         18                                                                        (system)
         19                                                         Nokia 68xx    Nokia 7xxx
         20                                                        Series Mobile Series Mobile
                                        Wren,
                                                     Bienstock,        Phone         Phone
         21                             Berger,
                                                       Saffer,       (system),     (system),
                                       Thorne,
         22                                          Calloway,        Nextel         Yuan,
                                      Hanna, and
         23                                           Fardella,     i1000plus,     Edwards,
                              12      Microsoft
                                                    Hartselle, and    Saffer,    Nikkanen, Jo,
         24                             Server
                                                      Ogilvie        Microsoft      Ogilvie,
         25                            (system)
                                                                      Outlook    Symbian OS,
         26                                                          software      Microsoft
                                                                     (system),      Outlook
         27
                                                                     Microsoft     software
         28
  COOLEY LLP                                                    SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    17.                                  CONTENTIONS
                                                                                 2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 19 of 40 Page ID
                                              #:7103


           1                                                         Server            (system),
           2                                                      (system), and       Berger, and
                                                                     Redlich           Calloway
           3
           4
           5                                                       Nokia 68xx         Nokia 7xxx
                                                                  Series Mobile      Series Mobile
           6                                         Bienstock,
                                                                      Phone              Phone
                                        Wren,          Saffer,
           7                                                        (system),          (System),
                                        Berger,        Parikh,
           8                                                         Nextel              Yuan,
                                      Parikh, and    Calloway,
                   9,306,886   1                                    i100plus,          Edwards,
           9                           Hartselle    Fardella, and
                                                                     Parikh,         Nikkanen, Jo,
         10                                           Hartselle
                                                                  Fardella, and         Parikh,
         11                                                         CopySafe            Berger,
         12                                                         software         Hartselle, and
                                                                    (system)            Redlich
         13                                                        Nokia 68xx         Nokia 7xxx
         14                                                       Series Mobile      Series Mobile
                                                     Bienstock,
         15                             Wren,                         Phone              Phone
                                                       Saffer,
                                        Berger,                     (system),          (System),
         16                                            Parikh,
                                      Parikh, and                    Nextel              Yuan,
         17                                          Calloway,
                               5       Hartselle                    i100plus,          Edwards,
                                                    Fardella, and
         18                                                          Parikh,         Nikkanen, Jo,
                                                      Hartselle
                                                                    Fardella,           Parikh,
         19
                                                                    CopySafe            Berger,
         20                                                         software         Hartselle, and
         21                                                         (system)            Redlich
         22                             Wren,        Bienstock,    Nokia 68xx         Nokia 7xxx
                                        Berger,        Saffer,    Series Mobile      Series Mobile
         23
                                        Parikh,        Parikh,        Phone              Phone
         24                           Hartselle,     Calloway,      (system),          (System),
                               9
         25                           Hanna, and    Fardella, and    Nextel              Yuan,
                                      Microsoft       Hartselle     i100plus,          Edwards,
         26
                                        Server                       Parikh,         Nikkanen, Jo,
         27                            (system)                     Fardella,           Parikh,
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    18.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 20 of 40 Page ID
                                              #:7104


           1                                                        CopySafe           Berger,
           2                                                        software         Hartselle, and
                                                                    (system),          Redlich
           3
                                                                    Microsoft
           4                                                          Server
           5                                                      (system), and
           6                                                         Redlich
                                                                   Nokia 68xx
           7                                                                          Nokia 7xxx
                                                                  Series Mobile
           8                            Wren,                                        Series Mobile
                                                                      Phone
                                        Berger,     Bienstock,                           Phone
           9                                                        (system),
                                        Parikh,       Saffer,                          (System),
                                                                     Nextel
         10                           Hartselle,      Parikh,                            Yuan,
                                                                    i100plus,
         11                           Hanna, and    Calloway,                          Edwards,
                                                                     Parikh,
                              10      Microsoft      Fardella,                       Nikkanen, Jo,
         12                                                         Fardella,
                                       Outlook     Hartselle, and                       Parikh,
         13                                                         CopySafe
                                       Software        Jain                             Berger,
                                                                    software
         14                            (system)                                        Hartselle,
                                                                  (system), and
                                                                                     Redlich, and
         15                                                         Microsoft
                                                                                          Jain
         16                                                           Server
                                                                    (system)
         17
                                                                   Nokia 68xx
         18                                                                           Nokia 7xxx
                                                                  Series Mobile
                                        Wren,                                        Series Mobile
         19                                                           Phone
                                        Berger,     Bienstock,                           Phone
         20                                                         (system),
                                        Parikh,       Saffer,                          (System),
                                                                     Nextel
         21                           Hartselle,      Parikh,                            Yuan,
                                                                    i100plus,
                                      Hanna, and    Calloway,                          Edwards,
         22                                                          Parikh,
                              11      Microsoft      Fardella,                       Nikkanen, Jo,
         23                                                         Fardella,
                                       Outlook     Hartselle, and                       Parikh,
                                                                    CopySafe
         24                            Software        Jain                             Berger,
                                                                    software
         25                            (system)                                        Hartselle,
                                                                    (system),
                                                                                     Redlich, and
         26                                                         Jain, and
                                                                                          Jain
                                                                    Microsoft
         27
                                                                      Server
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    19.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 21 of 40 Page ID
                                              #:7105


           1                                                         (system)
           2
                                                                    Nokia 68xx
           3                                                       Series Mobile Nokia 7xxx
           4                            Wren,                          Phone     Series Mobile
           5                            Berger,      Bienstock,      (system),       Phone
                                        Parikh,        Saffer,        Nextel       (System),
           6
                                       Hartselle,      Parikh,       i100plus,       Yuan,
           7                          Thorne, and    Calloway,        Parikh,      Edwards,
           8                   13      Microsoft      Fardella,      Fardella,   Nikkanen, Jo,
                                       Outlook      Hartselle, and   CopySafe       Parikh,
           9
                                       Software       Ogilvie        software       Berger,
         10                            (system)                      (system),     Hartselle,
         11                                                         Thorne, and  Redlich, and
                                                                     Microsoft      Thorne
         12
                                                                       Server
         13                                                          (system)
         14
         15
                                                                                Nokia 7xxx
                                                                   Nokia 68xx
         16                                                                     Series Mobile
                                                                  Series Mobile
         17                                                                     Phone
                                                                      Phone
                                                     Bienstock,                 (System),
         18                          Wren, Berger                   (system),
                                                       Saffer,                  Yuan,
         19                          Parikh, and                     Nextel
                   9,338,111   1                       Parikh,                  Edwards,
                                      Hartselle                     i100plus,
         20                                          Calloway,                  Nikkanen, Jo,
                                                                     Parikh,
                                                    and Hartselle               Parikh,
         21                                                         CopySafe
                                                                                Berger,
         22                                                         software
                                                                                Hartselle, and
                                                                    (system)
         23                                                                     Redlich
         24                                                        Nokia 68xx    Nokia 7xxx
                                                     Bienstock,
                                     Wren, Berger                 Series Mobile Series Mobile
         25                                            Saffer,
                                     Parikh, and                      Phone         Phone
         26                    4                       Parikh,
                                      Hartselle                     (system),     (System),
                                                     Calloway,
         27                                                          Nextel         Yuan,
                                                    and Hartselle
                                                                    i100plus,     Edwards,
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    20.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 22 of 40 Page ID
                                              #:7106


           1                                                        Parikh, andNikkanen, Jo,
           2                                                         CopySafe     Parikh,
                                                                     software     Berger,
           3
                                                                     (system)  Hartselle, and
           4                                                                      Redlich
           5                                                                    Nokia 7xxx
                                                                  Nokia 68xx
           6                                                                   Series Mobile
                                                                 Series Mobile
                                                                                   Phone
           7                                                         Phone
                                                   Bienstock,                    (System),
           8                         Wren, Berger                  (system),
                                                     Saffer,                       Yuan,
                                     Parikh, and                    Nextel
           9                  5                      Parikh,                     Edwards,
                                      Hartselle                    i100plus,
                                                   Calloway,                   Nikkanen, Jo,
         10                                                       Parikh, and
                                                  and Hartselle                   Parikh,
         11                                                        CopySafe
                                                                                  Berger,
                                                                   software
         12                                                                    Hartselle, and
                                                                   (system)
         13                                                                       Redlich
                                                                  Nokia 68xx
         14
                                                                 Series Mobile
                                                                                Nokia 7xxx
         15                                                          Phone
                                                                               Series Mobile
         16                          Wren, Berger                  (system),
                                                                                   Phone
                                       Parikh,                      Nextel
         17                                        Bienstock,                    (System),
                                      Hartselle,                   i100plus,
         18                                          Saffer,                       Yuan,
                                     Hanna, and                     Parikh,
                              9                      Parikh,                     Edwards,
         19                           Microsoft                    CopySafe
                                                   Calloway,                   Nikkanen, Jo,
         20                            Server                      software
                                                  and Hartselle                   Parikh,
                                      (system)                     (system),
         21                                                                       Berger,
                                                                   Microsoft
                                                                               Hartselle, and
         22                                                          Server
                                                                                  Redlich
         23                                                      (system), and
                                                                    Redlich
         24
                                     Wren, Berger  Bienstock,     Nokia 68xx    Nokia 7xxx
         25                            Parikh,       Saffer,     Series Mobile Series Mobile
         26                   10      Hartselle,     Parikh,         Phone         Phone
                                     Hanna, and    Calloway,       (system),     (System),
         27
                                      Microsoft   Hartselle, and    Nextel         Yuan,
         28
  COOLEY LLP                                                  SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    21.                                CONTENTIONS
                                                                               2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 23 of 40 Page ID
                                              #:7107


           1                           Outlook            Jain     i100plus,     Edwards,
           2                           software                     Parikh,    Nikkanen, Jo,
                                       (system)                    CopySafe       Parikh,
           3
                                                                   software       Berger,
           4                                                     (system), and   Hartselle,
           5                                                       Microsoft   Redlich, and
           6                                                         Server         Jain
                                                                   (system)
           7
                                                                  Nokia 68xx
           8                                                     Series Mobile Nokia 7xxx
           9                                                         Phone     Series Mobile
                                     Wren, Berger                  (system),       Phone
         10
                                       Parikh,     Bienstock,       Nextel       (System),
         11                           Hartselle,     Saffer,       i100plus,       Yuan,
         12                          Hanna, and      Parikh,        Parikh,      Edwards,
                               11
         13                           Microsoft    Calloway,       CopySafe    Nikkanen, Jo,
                                       Server     Hartselle, and   software       Parikh,
         14
                                      (system)        Jain         (system),      Berger,
         15                                                        Microsoft     Hartselle,
         16                                                          Server    Redlich, and
                                                                 (system), and      Jain
         17
                                                                      Jain
         18
         19
                                                                       Pocket PC
         20                                                                              Nokia 7xxx
                                                                          Phone
                                                                                        Series Mobile
         21                                                            (System),
                                                                                            Phone
         22                                           Namias,           Motorola
                                       Namias,                                            (System),
                                                    Blum, Hazel,        MPx200
         23                           Saffer, and                                           Yuan,
                                                     RFC 2821,            Phone
                   8,886,739   1        Smith                                             Edwards,
         24                                          and Boyce         (System),
                                                                                          Wren, Jo,
         25                                                            Microsoft
                                                                                           Fardella,
                                                                          Server
         26                                                                             Redlich, and
                                                                        (system),
         27                                                                                  Ford
                                                                       Saffer, and
         28                                                            Microsoft
  COOLEY LLP                                                     SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                    22.                                   CONTENTIONS
                                                                                  2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 24 of 40 Page ID
                                              #:7108


           1                                                             Outlook
           2                                                            Software
                                                                        (System)
           3
                                                                       Pocket PC
           4                                                              Phone
           5                                                           (System),         Nokia 7xxx
           6                                                            Motorola        Series Mobile
                                                        Namias,
                                                                        MPx200              Phone
           7                                          Blum, Hazel,
                                       Namias,                            Phone           (System),
           8                                           RFC 2821,
                                      Saffer, and                      (System),            Yuan,
                                                      Boyce, Wren,
           9                   5        Smith                          Microsoft          Edwards,
                                                      Jo, Fardella,
                                                                          Server          Wren, Jo,
         10                                             and Ford
                                                                        (system),          Fardella,
         11                                                            Saffer, and      Redlich, and
         12                                                            Microsoft             Ford
         13                                                              Outlook
                                                                        Software
         14
                                                                        (System)
         15
         16
                                                                       Pocket PC         Nokia 7xxx
         17                                                               Phone         Series Mobile
         18                                             Namias,         (System),           Phone
                                       Namias,          Fardella,       Motorola          (System),
         19
                                     Fardella, and     Stevenson,        MPx200             Yuan,
         20        9,313,155   1      Stevenson        Parikh, and        Phone           Edwards,
         21                                             Hartselle       (System),       Parikh, Wren,
         22                                                            Parikh, and       Jo, Redlich,
                                                                        CopySafe        Hartselle, and
         23
                                                                        Software           Fardella
         24                                                              (system)
         25                            Namias,          Namias,        Pocket PC         Nokia 7xxx
                                       Fardella,        Fardella,         Phone         Series Mobile
         26                    2
                                      Stevenson,       Stevenson,       (System),           Phone
         27                          Saffer, Smith,      Parikh,        Motorola          (System),
         28
  COOLEY LLP                                                     SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                      23.                                 CONTENTIONS
                                                                                  2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 25 of 40 Page ID
                                              #:7109


           1                          RFC 2821,      Hartselle,       MPx200              Yuan,
           2                              and        RFC 2821,         Phone            Edwards,
                                      Microsoft      Hazel, and      (System),        Parikh, Wren,
           3
                                        Server       Microsoft         Parikh,         Jo, Redlich,
           4                           (system)        Server        CopySafe         Hartselle, and
           5                                          (system)        Software           Fardella
           6                                                       (system), and
                                                                    Exim Server
           7
                                                                      (system)
           8                                                         Pocket PC
           9                                                           Phone
                                                      Namias,
                                                                     (System),
         10                            Namias,        Fardella,                        Nokia 7xxx
                                                                     Motorola
         11                            Fardella,     Stevenson,                       Series Mobile
                                                                      MPx200
                                      Stevenson,       Parikh,                            Phone
         12                                                            Phone
                                      Saffer, and    Hartselle,                         (System),
         13                                                          (System),
                                      Microsoft      RFC 2821,                            Yuan,
                              3                                        Parikh,
         14                             Server           and                            Edwards,
                                                                     CopySafe
                                       (system)      Microsoft                        Parikh, Wren,
         15                                                           Software
                                                       Server                          Jo, Redlich,
         16                                                          (system),
                                                      (system)                        Hartselle, and
                                                                    Exim Server
         17                                                                              Fardella
                                                                      Software
         18                                                          (system),
         19                                                            Redlich
         20                                                          Pocket PC         Nokia 7xxx
                                                                       Phone          Series Mobile
         21                                           Namias,        (System),            Phone
         22                            Namias,        Fardella,      Motorola           (System),
         23                          Fardella, and   Stevenson,       MPx200              Yuan,
                              4       Stevenson      Parikh, and       Phone            Edwards,
         24
                                                      Hartselle      (System),        Parikh, Wren,
         25                                                         Parikh, and        Jo, Redlich,
         26                                                          CopySafe         Hartselle, and
                                                                      Software           Fardella
         27
                                                                      (system)
         28
  COOLEY LLP                                                   SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                     24.                                CONTENTIONS
                                                                                2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 26 of 40 Page ID
                                              #:7110


           1                                                         Pocket PC         Nokia 7xxx
           2                                                           Phone          Series Mobile
                                                      Namias,        (System),            Phone
           3
                                       Namias,        Fardella,      Motorola           (System),
           4                         Fardella, and   Stevenson,       MPx200              Yuan,
           5                  5       Stevenson      Parikh, and       Phone            Edwards,
           6                                          Hartselle      (System),        Parikh, Wren,
                                                                    Parikh, and        Jo, Redlich,
           7
                                                                     CopySafe         Hartselle, and
           8                                                          Software           Fardella
           9                                                          (system)
                                                                     Pocket PC
         10
                                                                       Phone
         11                                            Namias,                         Nokia 7xxx
                                                                     (System),
                                       Namias,        Fardella,                       Series Mobile
         12                                                          Motorola
                                       Fardella,     Stevenson,                           Phone
         13                                                           MPx200
                                      Stevenson,       Parikh,                          (System),
                                                                       Phone
         14                           Ford, and      Hartselle,                           Yuan,
                                                                     (System),
                                      Microsoft      Ford, and                          Edwards,
         15                   6                                        Parikh,
                                       Outlook       Microsoft                        Parikh, Wren,
         16                                                          CopySafe
                                       Software       Outlook                          Jo, Redlich,
                                                                      Software
         17                            (System)       Software                          Hartselle,
                                                                   (system), and
         18                                           (System)                        Fardella, and
                                                                     Microsoft
                                                                                          Boyce
         19                                                           Outlook
                                                                      Software
         20
                                                                      (System)
         21                                                          Pocket PC         Nokia 7xxx
         22                                           Namias,          Phone          Series Mobile
         23                            Namias,        Fardella,      (System),            Phone
                                     Fardella, and   Stevenson,      Motorola           (System),
         24
                              9       Stevenson      Parikh, and      MPx200              Yuan,
         25                                           Hartselle        Phone            Edwards,
         26                                                          (System),        Parikh, Wren,
                                                                    Parikh, and        Jo, Redlich,
         27
                                                                     CopySafe         Hartselle, and
         28
  COOLEY LLP                                                   SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                     25.                                CONTENTIONS
                                                                                2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 27 of 40 Page ID
                                              #:7111


           1                                                             Software           Fardella
           2                                                             (system)
           3
           4                                                            Pocket PC
           5                                                              Phone
                                                                                          Nokia 7xxx
                                                                        (System),
           6                                                                             Series Mobile
                                                                        Motorola
                                                                                             Phone
           7                                                             MPx200
                                         Namias, PC                                        (System),
           8                                            Namias, PC        Phone
                                         Magazine,                                           Yuan,
                                                        Magazine,       (System),
           9                             Saffer, and                                       Edwards,
                   9,306,885     1                      RFC 2821,       CopySafe
         10                                Smith                                           Wren, Jo,
                                                         and Hazel      Software
                                                                                           Hartselle,
         11                                                             (system),
                                                                                         Redlich, and
         12                                                             Microsoft
                                                                                            Fardella
                                                                          Server
         13                                                             (system),
         14                                                             Wren, and
         15                                                              Fardella
                                                                        Pocket PC
         16
                                                                          Phone
         17                                                             (System),
                                                                                          Nokia 7xxx
         18                                                             Motorola
                                                        Namias, PC                       Series Mobile
                                                                         MPx200
         19                              Namias, PC     Magazine,                            Phone
                                                                          Phone
         20                              Magazine,      RFC 2821,                          (System),
                                                                        (System),
                                         Saffer, and      Hazel                              Yuan,
         21                      6                                      CopySafe
                                           Smith       Wren, Jo, and                       Edwards,
         22                                                             Software
                                                         Fardella                          Wren, Jo,
                                                                        (system),
         23                                                                                Hartselle,
                                                                        Microsoft
                                                                                         Redlich, and
         24                                                               Server
                                                                                            Fardella
         25                                                             (system),
                                                                        Wren, and
         26
                                                                         Fardella
         27
                       Snap’s disclosure of proposed invalidity grounds and combinations is based on
         28
  COOLEY LLP                                                      SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                        26.                                CONTENTIONS
                                                                                   2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 28 of 40 Page ID
                                              #:7112


           1       its current understanding of the claims. Snap therefore reserves its right to supplement
           2       this disclosure based on further developments in the case. Snap also reserves its right
           3       to streamline and narrow its disclosure based on such developments. For purposes of
           4       illustration, suppose for a particular prior art combination of four references, A + B + C
           5       + D, that reference D was relied upon to show a limitation that was potentially missing
           6       from the other three references.        Snap reserves its right to remove D from the
           7       combination based on further developments.           For example, if Vaporstream later
           8       concedes or otherwise does not dispute that the limitation for which D was cited is
           9       already expressly or inherently disclosed by one of the other references in the
         10        combination, Snap reserves its right to remove that reference from the combination to
         11        streamline its invalidity theories for the benefit of the parties and the Court.
         12              These combinations also disclose grounds that are based at least in part on prior
         13        art products, programs, or systems that performed elements of the Asserted Claims,
         14        which show public disclosure, knowledge and/or sales of the alleged invention under
         15        35 U.S.C. § 102(a)-(b) (pre-AIA). Snap has been and is diligently pursuing discovery
         16        from third-parties and has supplemented these Invalidity Contentions with the
         17        information it currently has. Snap reserves its right to supplement these disclosures to
         18        provide further description of the invalidating systems based on, for example,
         19        production of additional documents or third party discovery relating to the operation or
         20        public accessibility of such systems.
         21              Exhibits A-I include charts specifically identifying where each element of each
         22        Asserted Claim is found in the prior art, and an explanation of the grounds identified
         23        above.    In addition, for certain limitations, the discussion below includes an
         24        identification of where certain prior art references disclose that limitation and the
         25        rationale for combining that reference with those found in Exhibits A-I as identified in
         26        those exhibits.
         27              To the extent any limitation of any of the Asserted Claims of the Asserted Patents
         28        is construed to have a similar meaning, or to encompass similar feature(s) and/or
  COOLEY LLP                                                              SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                              27.                                  CONTENTIONS
                                                                                           2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 29 of 40 Page ID
                                              #:7113


           1       function(s), with any other claim limitation of any of the other Asserted Claims, as
           2       apparently contended by Vaporstream in its Infringement Contentions, or later by the
           3       Court, and to the extent at least one claim chart in Exhibits A-I hereto identifies any
           4       prior art reference, or a portion thereof, as disclosing or teaching such similarly
           5       construed claim limitation, such identified prior art reference, or the portion thereof,
           6       and Snap’s contentions with respect to such claim limitation and such prior art reference
           7       as found in such claim chart, are incorporated by reference, and are part of, Snap’s
           8       invalidity contention with respect to each Asserted Claim that includes such similarly
           9       construed claim limitation.
         10              To the extent that they are prior art, Snap reserves the right to rely upon foreign
         11        counterparts of the U.S. Patents identified in Snap’s Invalidity Contentions; U.S.
         12        counterparts of foreign patents and foreign patent applications identified in Snap’s
         13        Invalidity Contentions; and U.S. and foreign patents and patent applications
         14        corresponding to articles and publications identified in Snap’s Invalidity Contentions.
         15        Snap also reserves the right to rely upon parent or ancestor patents or patent applications
         16        from which any of the patents or patent applications identified claim priority as
         17        continuation, divisional, or continuation-in-part applications.
         18              The claim charts of Exhibits A-I provide example sections within the prior art
         19        references that teach or suggest each and every element of the Asserted Claims. Each
         20        reference or combination of references suggested by each chart indicates whether the
         21        prior art renders the claim obvious or anticipated. To the extent that an element of an
         22        Asserted Claim is not found in a chart, the claim is rendered obvious by combination
         23        with one or more other prior art references identified in Exhibits A-I.
         24              No showing of a specific motivation to combine prior art is required to combine
         25        the references disclosed herein, as each combination of art would have no unexpected
         26        results, and at most would simply represent a known alternative to one of ordinary skill
         27        in the art. See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416-17, 127 S. Ct. 1727,
         28        1739-40 (2007) (“KSR”) (rejecting the Federal Circuit’s “rigid” application of the
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             28.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 30 of 40 Page ID
                                              #:7114


           1       teaching, suggestion, or motivation to combine test, instead espousing an “expansive
           2       and flexible” approach). Indeed, the Supreme Court held that a person of ordinary skill
           3       in the art is “a person of ordinary creativity, not an automaton” and “in many cases a
           4       person of ordinary skill in the art will be able to fit the teachings of multiple patents
           5       together like pieces of a puzzle.” Id. at 1742.
           6              In view of the Supreme Court’s KSR decision, the PTO issued a set of
           7       Examination Guidelines. See Examination Guidelines for Determining Obviousness
           8       Under 35 U.S.C. § 103 in View of the Supreme Court Decision in KSR International
           9       Co. v. Teleflex Inc., 72 Fed. Reg. 57,526 (Oct. 10, 2007). Those Guidelines summarized
         10        the KSR decision, and identified various rationales for finding a claim obvious,
         11        including those based on other precedents. Those rationales include:
         12               (A) Combining prior art elements according to known methods to yield
         13        predictable results;
         14               (B) Simple substitution of one known element for another to obtain predictable
         15        results;
         16               (C) Use of known technique to improve similar devices (methods, or products)
         17        in the same way;
         18               (D) Applying a known technique to a known device (method, or product) ready
         19        for improvement to yield predictable results;
         20               (E) “Obvious to try” – choosing from a finite number of identified, predictable
         21        solutions, with a reasonable expectation of success;
         22               (F) Known work in one field of endeavor may prompt variations of it for use in
         23        either the same field or a different one based on design incentives or other market forces
         24        if the variations would have been predictable to one of ordinary skill in the art;
         25               (G) Some teaching, suggestion, or motivation in the prior art that would have led
         26        one of ordinary skill to modify the prior art reference or to combine prior art reference
         27        teachings to arrive at the claimed invention.
         28        Id. at 57,529. Snap contends that one or more of these rationales apply in considering
  COOLEY LLP                                                              SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             29.                                   CONTENTIONS
                                                                                           2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 31 of 40 Page ID
                                              #:7115


           1       the obviousness of the claims of the Asserted Claims.
           2             A person of ordinary skill at the time of the invention had reason to combine or
           3       modify one or more of the references listed and charted in Exhibits A-I in light of the
           4       knowledge of a person of ordinary skill in the art at the time of the invention and
           5       information in the prior art cited herein. In particular, and without limitation, a person
           6       of ordinary skill at the time of the invention would have been motivated to combine or
           7       modify one or more of the references charted and listed in Exhibits A-I because these
           8       references are directed to a common field of endeavor and to solving a common
           9       problem, namely electronic messaging systems. Thus, these references would logically
         10        have been combined pursuant to 35 U.S.C. § 103, and there was abundant motivation
         11        to combine such references at the time of the purported invention of the Asserted
         12        Patents. Additional rationales with citations can be found in the accompanying charts
         13        in Exhibits A-I and below.
         14        For example, Redlich ’051 states:
         15                     Concerns regarding the privacy of certain data (for example,
         16                     an individual's social security number, credit history, medical
                                history, business trade secrets and financial data) is an
         17                     important issue in society. In another words, individuals and
         18                     businesses have a greater concern regarding maintaining the
                                secrecy of certain information in view of the increasing ease
         19                     of distribution of documents through computer networks and
         20                     the Internet.
         21
                   Redlich ’051at 1:37-44. Redlich ’252 further states:
         22
                                It is common knowledge that the highest security is delivered
         23                     through total separation. Whereas this concept has only been
         24                     implemented physically or by isolating computer
                                environments, the invention achieves this concept of total
         25                     separation within open and networked computer
         26                     environments. The invention can implement a total physical
                                and logical separation of important and critical data from its
         27
                                context and can preclude access to that information without a
         28                     needed granular access permission.
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             30.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 32 of 40 Page ID
                                              #:7116


           1       Redlich ’252 at 10:31-40.
           2       Kavensky also identified this problem with electronic mail:
           3                    Senders of E-mail messages often want the message to be
           4                    retrieved and accessed by the intended recipient and not made
                                available to anybody else to access. For example, a sender of
           5                    an e-mail message including content of an intimate or
           6                    personal nature would like to prevent a receiving user from
                                showing his/her note to other people. Standard pre-vention
           7                    methods that include encryption only helps to pre-vent
           8                    unauthorized access to data while it is being commu-nicated
                                over the communication medium, e.g., phone lines. These
           9                    security methods however, cannot prevent improper use of
         10                     messages at a receiving end after they are decrypted.
         11                     It would thus be highly desirable to provide a system and
         12                     method that enables a sender to control access to e-mail data
                                after sending the e-mail message to the intended recipient.
         13
         14        Kavensky at 1:13-26 (emphasis added).
         15
                   Ogilvie further teaches:
         16
                                The present invention relates to methods, articles, signals, and
         17
                                systems for self-removing email messages. Self-removal of
         18                     email (or other transmitted digital information presentations)
                                can provide at least two advantages. First, self-removing
         19
                                email can be used to enhance the security of a system by
         20                     reducing the number of message copies and the life span of
                                those copies. Second, self-removing email can be used to
         21
                                reduce the inconvenience of unsolicited email by making it
         22                     possible for officials, advertisers, and other broad-cast email
                                originators to present messages that do not have to be
         23
                                manually removed by the target audience. A given method,
         24                     article, signal, or system may use self-removing email to
                                enhance message security, to reduce recipient annoyance, or
         25
                                both.
         26
         27        Ogilvie at 2:32-46 (emphasis added).

         28
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             31.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 33 of 40 Page ID
                                              #:7117


           1             Thus the problems of enhancing security of electronic messaging and various
           2       solutions were well-known prior to the alleged inventions of the Asserted Patents.
           3
                         B.     Invalidity under 35 U.S.C. § 112
           4
                         Snap contends that certain Asserted Claims are invalid under 35 U.S.C. § 112
           5
                   because: (1) the claims are indefinite; (2) the claims are not enabled; and/or (3) the
           6
                   claims lack adequate written description. Snap’s contentions that the following claims
           7
                   are invalid under 35 U.S.C. § 112 are made in the alternative, and do not constitute, and
           8
                   should not be interpreted as, admissions regarding the construction or scope of the
           9
                   Asserted Claims, or that any of the Asserted Claims are not anticipated or rendered
         10
                   obvious by any prior art.
         11
                                1.    Indefiniteness
         12
                         The second paragraph of 35 U.S.C. § 112 requires that a patent claim
         13
                   “particularly point[] out and distinctly claim[] the subject matter which the applicant
         14
                   regards as his invention.” A patent is invalid for indefiniteness under § 112 if, when
         15
                   viewed in light of the specification and prosecution history, it fails to “inform those
         16
                   skilled in the art about the scope of the invention with reasonable certainty.” Nautilus,
         17
                   Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). A patent claim may also
         18
                   be invalid for indefiniteness if the claim recites a “means-plus-function” claim
         19
                   limitation and the patent specification fails to disclose a sufficient corresponding
         20
                   structure and algorithm for performing the claimed function. See, e.g. Williamson v.
         21
                   Citrix Online, LLC, 792 F.3d 1339, 1353-54 (Fed. Cir. 2015).
         22
                         Snap contends that the following claim terms fail to satisfy 35 U.S.C. § 112,
         23
                   second paragraph and are thus indefinite:
         24
                               “reduced traceability displays” – (’711 Claim 1; ’886 Claim 1; ’155
         25
                                Claim 1; ’111 Claim 1)
         26
                               “reduced traceability electronic messaging application program” – (’711
         27
                                Claim 1)
         28
  COOLEY LLP                                                            SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                            32.                                  CONTENTIONS
                                                                                         2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 34 of 40 Page ID
                                              #:7118


           1             “first display” – (’711 Claims 1 and 5; ’886 Claim 1; ’739 Claim 1; ’155
           2              Claims 1 and 4; ’111 Claim 1; ’885 Claim 1; ’351 Claims 1 and 11)
           3             “second display” – (’711 Claims 1 and 4-5; ’886 Claims 1, 11, and 13;
           4              ’739 Claim 1; ’155 Claims 1 and 5; ’111 Claims 1, 4, and 11; ’885
           5              Claim 1; ’351 Claims 1 and 9)
           6             “third display” – (’711 Claims 1, 4, and 6)
           7             “fourth display” – (’711 Claims 1, 4, 6, and 16)
           8             “deleting the message content … after said providing a second display” –
           9              (’886 Claim 11; ’111 Claim 11)
         10              “deleting the message content . . . at a predetermined amount of time
         11               after being displayed such that after the second display is terminated
         12               from view, the message content . . . is no longer available to the recipient
         13               user” – (’886 Claim 13)
         14              “the sending user mobile device” – (’711 Claim 1; ’155 Claim 1)
         15              “the first message content including a media component not being
         16               accessible by the sending user for display via the sending user device
         17               after said transmitting the media component to the server computer” –
         18               (’739 Claim 1)
         19              “header information” – (’886 Claims 1 and 9; ’155 Claims 1 and 4; ’111
         20               Claims 1, 4, and 9; ’351 Claims 1, 9, and 12)
         21              “the selection directed to a portion of a message list” – (’886 Claim 1;
         22               ’111 Claim 1)
         23              “preventing a single screen capture of both the identifier of a recipient
         24               and the media component” – (’711 Claims 1 and 4; ’885 Claim 1)
         25              “preventing a single screen capture of both the identifier of a sending
         26               user and the media component” – (’711 Claims 1 and 4)
         27              “wherein the identifier of a recipient and the message content transmitted
         28               from the server each optionally include a correlation to allow the
  COOLEY LLP                                                      SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                       33.                                 CONTENTIONS
                                                                                   2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 35 of 40 Page ID
                                              #:7119


           1                    identifier of a recipient and the message content to be related to each
           2                    other by the second reduced traceability electronic messaging application
           3                    program if the identifier of a recipient and the message content are
           4                    transmitted from the server separately” – (’711 Claim 1)
           5                   “correlation to allow the identifier of a recipient and the message content
           6                    including a media component to be related to each other at a later time by
           7                    the server computer” – (’155 Claim 2; ’885 Claim 1)
           8                   “first processor” – (’711 Claims 1 and 4)
           9                   “second processor” – (’711 Claims 1 and 4)
         10                    “preventing screenshot logging at the recipient user device from
         11                     capturing the media component and the first header information
         12                     simultaneously” – (’351 Claim 9)
         13                     2.     Enablement
         14              The first paragraph of 35 U.S.C. § 112 requires a patent to describe “the manner
         15        and process of making and using [the claimed invention], in such full, clear, concise,
         16        and exact terms as to enable any person skilled in the art to which it pertains, or with
         17        which it is most nearly connected, to make and use the same.” A patent must disclose
         18        enough to permit a person of skill in the art, after reading the specification, to practice
         19        the claimed invention without undue experimentation. Sitrick v. Dreamworks, LLC,
         20        516 F.3d 993, 999 (Fed. Cir. 2008). Moreover, “[t]he full scope of the claimed invention
         21        must be enabled.” Id. (emphasis added); see also id. at 1000 (“Because the asserted
         22        claims are broad enough to cover both movies and video games, the patents must enable
         23        both embodiments.”).
         24              Snap contends that the Asserted Claims containing the following claim elements
         25        fail to satisfy the enablement requirement of 35 U.S.C. § 112, ¶ 2 because the patent
         26        fails to enable the full scope of such claims:
         27                    “display element” – (’886 Claim 1; ’155 Claim 1; ’111 Claims 1 and 4)
         28                    “display generator” – (’886 Claim 1; ’155 Claim 1; ’111 Claims 1 and 4)
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             34.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 36 of 40 Page ID
                                              #:7120


           1                   “first processor” – (’711 Claims 1 and 4)
           2                   “second processor” – (’711 Claims 1 and 4)
           3                   “preventing screenshot logging at the recipient user device from
           4                    capturing the media component and the first header information
           5                    simultaneously” – (’351 Claim 9)
           6                   “preventing a single screen capture of both the identifier of a recipient
           7                    and the media component” – (’711 Claims 1 and 4; ’885 Claim 1)
           8                   “preventing a single screen capture of both the identifier of a sending
           9                    user and the media component” – (’711 Claims 1 and 4)
         10                    “wherein the identifier of a recipient and the message content transmitted
         11                     from the server each optionally include a correlation to allow the
         12                     identifier of a recipient and the message content to be related to each
         13                     other by the second reduced traceability electronic messaging application
         14                     program if the identifier of a recipient and the message content are
         15                     transmitted from the server separately” – (’711 Claim 1)
         16              A person of ordinary skill in the art would not, at the time of the alleged invention,
         17        have been able to practice those aspects of the Asserted Claims without undue
         18        experimentation. As a result, these claims are not enabled.
         19                     3.    Written Description
         20              In general, the specification of the Asserted Patents does not provide an adequate
         21        written description to support the scope of the asserted claim sought by Vaporstream in
         22        furtherance of its infringement theories. The first paragraph of 35 U.S.C. § 112 requires
         23        a patent specification to contain “a written description of the invention.” The written
         24        description “must do more than merely disclose that which would render the claimed
         25        invention obvious.” ICU Med., Inc. v. Alaris Med. Sys., Inc., 558 F.3d 1368, 1377 (Fed.
         26        Cir. 2009). The written description must “clearly allow persons of ordinary skill in the
         27        art to recognize that the inventor invented what is claimed” by the time of the
         28        application filing date. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed.
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             35.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 37 of 40 Page ID
                                              #:7121


           1       Cir. 2010) (en banc). Thus, a written description is inadequate where the claim in
           2       question exceeds the scope of what the patent discloses by (for example) omitting an
           3       attribute of the described invention from the limitations, thereby over-extending the
           4       reach of the claim. ICU, 558 F.3d at 1377-78.
           5             Snap contends that the following claim terms fail to satisfy 35 U.S.C. § 112,
           6       second paragraph’s enablement requirement and are thus indefinite:
           7                  “display element” – (’886 Claim 1; ’155 Claim 1; ’111 Claims 1 and 4)
           8                  “display generator” – (’886 Claim 1; ’155 Claim 1; ’111 Claims 1 and 4)
           9                  “first processor” – (’711 Claims 1 and 4)
         10                   “second processor” – (’711 Claims 1 and 4) “preventing screenshot
         11                    logging at the recipient user device from capturing the media component
         12                    and the first header information simultaneously” – (’351 Claim 9)
         13                   “preventing a single screen capture of both the identifier of a recipient
         14                    and the media component” – (’711 Claims 1 and 4; ’885 Claim 1)
         15                   “preventing a single screen capture of both the identifier of a sending
         16                    user and the media component” – (’711 Claims 1 and 4)
         17                   “wherein the identifier of a recipient and the message content transmitted
         18                    from the server each optionally include a correlation to allow the
         19                    identifier of a recipient and the message content to be related to each
         20                    other by the second reduced traceability electronic messaging application
         21                    program if the identifier of a recipient and the message content are
         22                    transmitted from the server separately” – (’711 Claim 1)
         23                   “provide a first plurality of reduced traceability displays . . . the first
         24                    plurality of reduced traceability displays including a first display and a
         25                    second display, the first display configured to allow a user of the sending
         26                    user mobile device to associate the message content including a media
         27                    component with the electronic message, the second display configured to
         28                    allow the user of the sending user mobile device to associate the
  COOLEY LLP                                                              SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             36.                                   CONTENTIONS
                                                                                           2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 38 of 40 Page ID
                                              #:7122


           1              identifier of a recipient with the electronic message” / “providing a
           2              plurality of reduced traceability displays . . . the plurality of reduced
           3              traceability displays including a first display configured to allow a user of
           4              the sending user mobile device to associate a message content including a
           5              media component with an electronic message and a second display
           6              configured to allow the user to associate an identifier of a recipient with
           7              the electronic message” / “providing a first display and a second display .
           8              . . the first display configured to allow a sending user to associate a first
           9              message content including a media component with the electronic
         10               message, the second display configured to allow the sending user to input
         11               a first recipient address corresponding to the first message content” /
         12               “associating a message content including a media component with the
         13               electronic message via a first display at a sending user device; associating
         14               an identifier of a recipient with the electronic message via a second
         15               display at the sending user device” – (’711 Claim 1; ’155 Claim 1; ’739
         16               Claim 1; ’885 Claim 1)
         17              “transmitting the message content including a media component from the
         18               sending user device to a server computer; and transmitting the identifier
         19               of a recipient from the sending user device to the server computer, . . . the
         20               identifier of a recipient and the message content including a media
         21               component each including a correlation to allow the identifier of a
         22               recipient and the message content including a media component to be
         23               related to each other at a later time by the server computer” /
         24               “transmitting the message content including a media component and the
         25               identifier of a recipient from the sending user device to a server computer
         26               . . . wherein the identifier of a recipient and the message content
         27               including a media component each include a correlation to allow the
         28               identifier of a recipient and the message content including a media
  COOLEY LLP                                                        SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                        37.                                  CONTENTIONS
                                                                                     2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 39 of 40 Page ID
                                              #:7123


           1                   component to be related to each other at a later time by the server
           2                   computer.” – (’885 Claim 1; ’155 Claim 2)
           3
           4             A person of ordinary skill in the art would not, at the time of the alleged invention,
           5       have understood what this element described based on the specification.
           6
           7
           8       Dated: April 18, 2018                       COOLEY LLP
           9
         10                                                    /s/ Reuben H. Chen
         11                                                    Reuben H. Chen

         12                                                    Attorneys for Defendant
         13                                                    Snap Inc.

         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                             SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             38.                                  CONTENTIONS
                                                                                          2:17-CV-220-MLH-KS
           Case 2:17-cv-00220-MLH-KS Document 179-17 Filed 11/12/19 Page 40 of 40 Page ID
                                              #:7124


           1                                  CERTIFICATE OF SERVICE
           2             I certify that all counsel of record are being served via electronic mail with a
           3
                   copy of this document on April 18, 2018.
           4
           5
           6                                                            /s/Jeannine A.R. Douglas
           7                                                             Jeannine A.R. Douglas

           8
           9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                            SNAP INC.’S THIRD AMENDED INVALIDITY
ATTORNEYS AT LAW
   PALO ALTO
                                                             39.                                 CONTENTIONS
                                                                                         2:17-CV-220-MLH-KS
